Exhibit 4.4 NATIONAL COMMERCE CORPORATION 2017 EQUITY INCENTIVE PLAN PERFORMANCE SHARE AWARD NOTICE ( TIME-BASED CRITERIA) This Performance Share Award Notice (this “ Notice ”) evidences an Award of Performance Shares under the National Commerce Corporation 2017 Equity Incentive Plan (the “ Plan ”), subject to the terms of the attached Performance Share Award Agreement and the Plan. The Award has been set at a target Award amount (the “ Target Award ”) of Share equivalents of the common stock of the Company, par value $0.01 per Share, as specified below (the “ Performance Shares ”). This Notice constitutes part of and is subject to the terms and provisions of the Agreement and the Plan, which are incorporated by reference herein. References to defined terms in the Plan and the Agreement are capitalized in this Notice. The Participant must return an executed copy of this Notice to the Company within 30 days of the date hereof. If the Participant fails to do so, the Committee may declare the Award to be null and void. Grant Date : Participant : Target Award : Award Period : 4-year period beginning on and ending on . Conditions for Payment : Payout of the Award (if any) will occur only if the Participant remains an Employee in good standing with the Company or one of its Subsidiaries from the Grant Date through the end of the Award Period. Payout of the Award will occur after completion of the Award Period or as otherwise provided by the Plan. Deferral of Payment of Award : Payment of the Award, if earned, is not eligible for deferral under the Company’s Deferral of Compensation Plan for Key Employees and Non-Employee Directors. N ATIONAL COMMERCE CORPORATION By: Printed Name: Title: Date: I acknowledge that I have carefully read the attached Agreement and the Plan and agree to be bound by all of the provisions set forth in these documents. Enclosures: PARTICIPANT : Performance Share Award Agreement Signed: Na tional Commerce Corporation 2017 Equity Incentive Plan Date: 1 PERFORMANCE SHARE AWARD AGREEMENT UNDER THE NATIONAL COMMERCE CORPORATION 2017 EQUITY INCENTIVE PLAN 1. Terminology . Capitalized terms used but not defined in this Performance Share Award Agreement and accompanying Performance Share Award Notice (collectively, this “ Agreement ”) shall have the meaning ascribed to such terms in the National Commerce Corporation 2017 Equity Incentive Plan (the “ Plan ”). 2. Payment of Performance Share Awards . (a)The Committee will determine after the close of the Award Period whether the conditions for payment of the Award have been satisfied and the amount of any Award payable. If, at the close of the Award Period, the Committee determines that a percentage of the Target Award is payable, then, unless otherwise directed by the Committee, such percentage of the Target Award will be paid to the Participant in the form of Shares. No fractional Shares shall be issued in payment of an Award. In the event that a fraction of a Share is owed to a Participant based on the level of performance achievement during the Award Period, the Committee shall determine, in its sole discretion, whether the Participant shall receive cash or other property in lieu of such fractional Share or whether the Participant’s rights thereto shall be forfeited or otherwise eliminated without payment therefor. (b)For payment of the Award, the number of Shares to be distributed to the Participant shall equal the Fair Market Value of the total Performance Shares determined by the Committee to have been earned by the Participant, divided by the Fair Market Value of a Performance Share, subject to the withholding described in Section 3 below. To the extent that Shares are available in the treasury of the Company on the date on which payment is to be made, such Shares may be issued in payment of the Award. Shares issued in connection with the Award shall be deemed to be issued in consideration for future services to be rendered or past services actually rendered to the Company or for its benefit by the Participant that the Committee deems to have a value at least equal to the aggregate par value thereof. (c)Except as otherwise set forth herein, and only if and after the Committee has determined that the conditions for payment of the Award set by the Committee have been satisfied, payment of the Award shall be made as soon as practicable, but in no event later than seventy (70) days after the end of the Award Period. (d)In the event that the Company desires for any Award to be considered “performance based” as defined in Section 409A of the Code and the regulations thereunder, all performance criteria shall be established no later than ninety (90) days into the beginning of the Award Period, and such other conditions imposed by Section 409A of the Code and the regulations thereunder shall be met. (e)In connection with its determination as to the payment of Performance Shares, the Committee has full discretion to adjust criteria or other established measures to recognize special or nonrecurring situations or circumstances for the Company, or any other corporation, for any year; provided, however, that adjustments made to an Award that is intended to be performance-based compensation are made only as allowed by Code Section 162(m) and the regulations thereunder. The Committee also shall have the discretion to modify established measures or criteria prior to the end of an Award Period to recognize special or non-recurring situations or circumstances. 3.
